DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 29 April 2021 is acknowledged. Claims 1-3 and 19 have been amended, and claims 1-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaji et al. (EP 0101521 A1; hereinafter “Yaji”; listed in the IDS filed 30 July 2019), in view of Pleschiutschnigg (US 6,152,209) and Orsi (US 2013/0081777; listed in the IDS filed 30 July 2019). 
Regarding claim 1, Yaji teaches a flux feeding apparatus (see Fig. 13), the apparatus comprising:
a plurality of silos (hoppers 72a through 72c, see Fig. 13; 22:27-31) each containing a different flux or flux component (see 22:27-33); 
a receiver (transducer 52, see Fig. 13; 21:29-22:12) for receiving two or more process parameters of the casting process (see 21:29-22:12); and 
a controller (operational processing unit 56, see Fig. 13; 21:38-22:12) which is configured to:
analyze the one or more process parameters received by the receiver (see 21:29-22:38, 23:6-22, and 23:26-25:13), the one or more process parameters including a heat transfer rate (heat flux meters 14, see Fig. 13; 21:29-22:5);
determine whether a current flux composition is appropriate for the one or more process parameters (23:6-22); and

	Yaji teaches that its heat flux meter 14 is provided at the bottom portion in a cooling water path 11a formed in an outer side surface of the side shell plate 11 (see Fig. 8 and 17:37-18:2) and that any local heat flux can be detected (see 9:32-10:10), but is silent to specifically teaching wherein the heat transfer rate is determined by measuring a temperature increase of cooling water used to cool the mold. Yaji is also silent to a receiver for receiving two or more process parameters wherein the two or more received process parameters are including a flux consumption rate.
Pleschiutschnigg teaches wherein the heat transfer rate is determined by measuring a temperature increase of cooling water used to cool the mold (see 3:1-55).
In view of Pleschiutschnigg’s teachings, it would have been obvious to modify the apparatus of Yaji to include wherein the heat transfer rate is determined by measuring a temperature increase of cooling water used to cool the mold, as taught by Pleschiutschnigg, because the substitution of a known element (the heat transfer rate determination measurement of Yaji) for another known element (the heat transfer rate determination measurement of Pleschiutschnigg) would have been obvious to one of ordinary skill in the art at the time the invention was filed with predictable results.
The combination of Yaji and Pleschiutschnigg is silent to wherein the two or more received process parameters are including a flux consumption rate, a controller which is configured to analyze the two or more process parameters, and determine whether a current flux composition is appropriate for the two or more process parameters.
Orsi teaches a flux feeding apparatus comprising:
a receiver (PLC 44, see Fig. 2; [0012]) for receiving two or more process parameters of the casting process (plurality of load cells 42 for weighing the hopper 14 and its contents of mold flux over a period of time for measuring the real time consumption of mold flux - each reading from each individual load cell is being equated to its own process parameter; see [0012]); and 
a controller (PLC 44, see Fig. 2; [0012]) which is configured to:
analyze the two or more process parameters received by the receiver, the two or more process parameters including a flux consumption rate (see [0012]);
determine whether a current flux composition is appropriate for the two or more process parameters (see [0012]); and
if the current flux composition is not appropriate for the received process parameters, change the delivery of flux to provide a required flux composition to the mold for the received process parameters (see [0012]).
In view of Orsi’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Yaji and Pleschiutschnigg to include wherein the two or more received process parameters are including a flux consumption rate, as taught by Orsi, because it is also known to monitor the mold flux consumption rate to maintain a set level of mold flux. Furthermore, in view of the combination of Yaji, Pleschiutschnigg, and Orsi, one of ordinary skill in the art at the time the invention was filed would appreciate that it would be obvious to utilize a single controller in order to analyze the two or more process parameters, and determine whether a current flux composition is appropriate for the two or more process parameters in order to simplify the overall apparatus.
Regarding the functional language (e.g., for delivering flux to a mold during a continuous casting process, for receiving two or more process parameters of the casting process), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., a different flux or flux component), as per MPEP §2115.

Regarding claims 2 and 3, the additional process parameters do not further limit the case above in the rejection of claim 1 in which the combination of Yaji, Pleschiutschnigg, and Orsi is based only on two process parameters - the flux consumption rate and the heat transfer rate (see rejection for claim 1 above).

Regarding claim 4, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein the controller is configured to select a plurality of the silos so as to form a mixture of the individual fluxes or flux components (Yaji: see 24:37-25:13).

Regarding claim 5, the combination of Yaji, Pleschiutschnigg, and Orsi is silent to wherein the controller selects one of the silos so as to deliver the flux contained therein to the mold. However, as Yaji teaches that it is known to select all the silos to deliver the flux contained therein to the mold when the mixture comes from different silos (Yaji: see 24:37-25:13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed that, for example, if the mixture only needed to have one element added to reach the desired powder mixture, then the single corresponding hopper would be selected to discharge while the other hoppers would not be selected to discharge their respective powders.

Regarding claim 6, the combination of Yaji, Pleschiutschnigg, and Orsi teaches a feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) which is connected or connectable to the plurality of silos (Yaji: hoppers 72a through 72c, see Fig. 13), wherein the controller is configured to supply the feed head with the flux or flux components from one or more of the plurality of silos so as to deliver the required flux composition to the mold (Yaji: see 23:6-22 and 23:26-25:13).

Regarding claim 7, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein the feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) is connected to the silos (Yaji: hoppers 72a through 72c, see Fig. 13) via a manifold and one or more valves (Yaji: see Fig. 13 - manifold and powder discharge feeders 74a through 74c) which selectively couple the silos to the feed head (Yaji: see 22:27-33).

Regarding claim 8, the combination of Yaji, Pleschiutschnigg, and Orsi is silent to wherein the one or more valves are metering valves. However, it is the Examiner’s position that it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine an appropriate type of valve to use. Furthermore, it would have been obvious to use a metering valve in order to easily determine and control the rate of material because dispensed.

Regarding claim 9, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein one or more mixing devices are provided to mix the flux or flux components prior to or in the feed head (Yaji: aeration gas regulated by valve 80 and supplied through aeration piping 76 so as to facilitate the mixing in the intermediate hopper 76, see Fig. 13; 22:32-38).

Regarding claim 10, the combination of Yaji, Pleschiutschnigg, and Orsi teaches an intermediate hopper (Yaji: see Fig. 13 - equated to manifold between powder discharge feeders 74a through 74c and intermediate hopper 76) and a transfer apparatus (Yaji: equated to powder discharge feeders 74a through 74c, see Fig. 13; Orsi: vacuum 22, see Fig. 1; [0010]) for transferring mold flux from the silos (Yaji: hoppers 72a through 72c, see Fig. 13) to the intermediate hopper (Yaji: see Fig. 13 - equated to manifold between powder discharge feeders 74a through 74c and intermediate hopper 76), wherein the feed head (Yaji: powder supply pipe 66, see Fig. 13; 22:27-33) is connected to a feed hopper (Yaji: intermediate hopper 76, see Fig. 13; 
Regarding the functional language (e.g., for transferring mold flux from the silos to the intermediate hopper), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 11, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein the transfer apparatus includes a vacuum (Orsi: vacuum 22, see Fig. 1; [0010]) for transferring flux from the silo (Orsi: bulk source 20, see Fig. 1; [0009]) to the intermediate hopper (Orsi: intermediate hopper 14, see Fig. 1; [0009]), and wherein the controller (Orsi: PLC 44, see Fig. 2; [0012]) is further configured to control the operation of the vacuum (Orsi: see [0012]). 

Regarding claim 12, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein the transfer apparatus further comprises a valve (Orsi: flapper 43; see [0010]) which is operable between a first closed position which prevents mold flux from transferring to the intermediate hopper when the vacuum is on (Orsi: see [0010]), and a second open position which allows mold flux to transfer to the intermediate hopper when the vacuum is off (Orsi: see [0010]).

Regarding claim 13, the combination of Yaji, Pleschiutschnigg, and Orsi teaches wherein the valve is a flapper valve having a counter weight (Orsi: see [0010]).

Regarding claim 14, the combination of Yaji, Pleschiutschnigg, and Orsi teaches the use of a venturi pump (Orsi: venturi pumps 41, see Fig. 1; [0011]) to supply the flux to the feed head (Orsi: feed heads 46, see Fig. 1; see [0011]).

Regarding claim 15, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein, if the current flux composition is not appropriate for the received process parameters, the controller generates an alert for an operator), as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 16, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein in response to the alert, the operator instructs the controller to change the delivery of the flux or flux components from the plurality of silos to provide a required flux composition to the mold for the received 

Regarding claim 17, the combination of Yaji, Pleschiutschnigg, and Orsi teaches one or more sensors (Yaji: thin plate type surface heat flux meters 14, see Fig. 13; 21:29-22:38), the one or more sensors being connected to the receiver (Yaji: see 21:29-22:38).
Regarding the functional language (e.g., for determining the process parameters), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 18, the combination of Yaji, Pleschiutschnigg, and Orsi teaches a continuous casting apparatus comprising a flux feeding apparatus as claimed in claim 1 (Yaji: see Fig. 13 and rejection for claim 1 above).

receiving one or more process parameters of the casting process at a controller (heat flux values measured by heat flux meters 14 are converted into heat flux signals by the transducer 52 is sent to the operational processing unit 56 (equated to the controller); see 23:26-25:13);
analyzing the one or more process parameters using the controller (operational processing unit 56 analyzes the wave crest and amplitude of the waveforms received; see 23:26-25:13), the one or more received process parameters including a heat transfer rate (heat flux meters 14, see Fig. 13; 21:29-22:5);
determining whether a current flux composition delivered to the mold from a plurality of silos each containing a different flux or flux component is appropriate for the one or more process parameters (23:6-22); and
if the current flux composition is not appropriate for the received process parameters, changing the delivery of the flux or flux components from the plurality of silos so as to provide a required flux composition to the mold for the received process parameters (see 21:29-22:38, 23:6-22, and 23:26-25:13).
Yaji teaches that its heat flux meter 14 is provided at the bottom portion in a cooling water path 11a formed in an outer side surface of the side shell plate 11 (see Fig. 8 and 17:37-18:2) and that any local heat flux can be detected (see 9:32-10:10), but is silent to specifically teaching wherein the heat transfer rate is determined by measuring a temperature increase of cooling water used to cool the mold. 

In view of Pleschiutschnigg’s teachings, it would have been obvious to modify the apparatus of Yaji to include wherein the heat transfer rate is determined by measuring a temperature increase of cooling water used to cool the mold, as taught by Pleschiutschnigg, because the substitution of a known element (the heat transfer rate determination measurement of Yaji) for another known element (the heat transfer rate determination measurement of Pleschiutschnigg) would have been obvious to one of ordinary skill in the art at the time the invention was filed with predictable results.
The combination of Yaji and Pleschiutschnigg is silent to wherein the two or more received process parameters are including a flux consumption rate, receiving two or more process parameters of the casting process at a controller, analyzing the two or more process parameters using the controller, and determining whether a current flux composition is appropriate for the two or more process parameters, and if the current flux composition is not appropriate for the received process parameters, changing the delivery of the flux or flux components from the plurality of silos so as to provide a required flux composition to the mold for the received process parameters.
Orsi teaches a flux feeding method comprising:
a receiver (PLC 44, see Fig. 2; [0012]) for receiving two or more process parameters of the casting process (plurality of load cells 42 for weighing the hopper 14 and its contents of mold flux over a period of time for measuring the real time consumption of mold flux - each individual load cell reading is being equated as its own process parameter; see [0012]); and 
a controller (PLC 44, see Fig. 2; [0012]) which is configured to:
analyze the two or more process parameters received by the receiver, the two or more process parameters including a flux consumption rate (see [0012]);
determine whether a current flux composition is appropriate for the two or more process parameters (see [0012]); and
if the current flux composition is not appropriate for the received process parameters, change the delivery of flux to provide a required flux composition to the mold for the received process parameters (see [0012]).
In view of Orsi’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Yaji and Pleschiutschnigg to include wherein the two or more received process parameters are including a flux consumption rate, as taught by Orsi, because it is also known to monitor the mold flux consumption rate to maintain a set level of mold flux. Furthermore, in view of the combination of Yaji, Pleschiutschnigg, and Orsi, one of ordinary skill in the art at the time the invention was filed would appreciate that it would be obvious to utilize a single controller configured for: receiving two or more process parameters of the casting process, analyzing the two or more process parameters, and determining whether a current flux composition is appropriate for the two or more process parameters, and if the current flux composition is not appropriate for the received process parameters, changing the delivery of the flux or flux components from the plurality of silos so as to provide a required flux composition to the mold for the received process parameters, in order to simplify the overall apparatus used for the method for delivering flux to a mold during a continuous casting process.
Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive. 
On pages 7-9 of the remarks, Applicant argues that neither Yaji nor Pleschiutschnigg, either taken alone or in combination, teaches an apparatus or method which analyzes two or more process parameters, the two or more process parameters including a flux consumption rate and a heat transfer rate.
The Examiner finds this argument moot as the above combination of Yaji, Pleschiutschnigg, and Orsi teaches an apparatus and method designed to analyze two or more process parameters, the two or more process parameters including a flux consumption rate and a heat transfer rate (see rejection for claims 1 and 19 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


5 June 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735